DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Claim 14 is withdrawn.  Claims 1, 2, 4-6, 8-13, 27-33 are currently under examination.
All previous rejections not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-11, 27, 29, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of “at least one kind of the protein or the antigen is in soluble form” renders the claim indefinite because it is unclear whether “the protein” is referring the protein comprising the amino acid sequence of SEQ ID NO: 8 or “the protein” recited in the group “polypeptide or protein.”
Claims 11 and 29 is rejected for same reason because it depends on claim 2.  
Regarding claim 8, it is unclear when does this “further” step occurs in the context of the method claimed in claim 1 (claim 8 depends on). Does it occur before the exposing step, in between exposing and obtaining step, or following the obtaining step?
Claims 9-10 are rejected for same reason because they depend on claim 8.
Regarding claim 27, the recitation of “at least one kind of both the protein and the antigen are presented on a three dimensional surface or a microcarrier” renders the claim indefinite because it is unclear whether it is both the protein and antigen or just one of it is present on the microcarrier.
Regarding claim 30, the recitation of “further comprising eliminating at least a portion of three dimensional surface” renders the claim indefinite because it is unclear when does this “further” step occurs in the context of the method claimed in claim 1 (claim 30 depends on). Does it occur before the exposing step, in between exposing and obtaining step, or following the obtaining step?
Regarding claim 31, the term “artificial/synthetic T follicular helper cell (aTFH)” because it is unclear whether the term is referring a genetically modified cell, or an artificial composition that have some T follicular cell function. The specification does not provide a limiting definition for the term, but only gives an example in Figure 1-3, wherein the synthetic cell appears to be a microbeads with anti-HA, CD40L-HA tag. It is unclear whether this term is limited to the example or also encompasses genetically modified T cells obtained from a subject.
Regarding claim 32, the term “artificial/synthetic follicular dendritic cell (aFDC)” because it is unclear whether the term is referring a genetically modified cell, or an artificial composition that have some follicular dendritic cell function. The specification does not provide a limiting definition for the term, but only gives an example in Figure 1-3, wherein the synthetic cell appears to be a microbeads with streptavidin and biotin-OVA. It is unclear whether this term is limited to the example or also encompasses genetically modified DC cells obtained from a subject.
Allowable Subject Matter
Claims 1, 4-6, 12, 13, 28 and 33 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636